 



Exhibit 10.1
FIRST AMENDMENT TO
ADVANCING TERM CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO ADVANCING TERM CREDIT AGREEMENT (this “Amendment”)
is entered into effective as of November 29, 2007 between BPI ENERGY, INC., a
Nevada corporation (“Borrower”), and GASROCK CAPITAL LLC, a Delaware limited
liability company (“Lender”). Capitalized terms used but not defined in this
Amendment have the meaning given them in the Credit Agreement (defined below).
RECITALS
     A. Borrower and Lender entered into that certain Advancing Term Credit
Agreement dated as of July 27, 2007 (as amended, restated or supplemented the
“Credit Agreement”).
     B. Borrower and Lender have agreed to amend the Credit Agreement, subject
to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned hereby agree as follows:
     1. Amendments to Credit Agreement.
     Section 1.1, Defined Terms of the Credit Agreement is hereby amended by
revising the following definition in its entirety to read as follows:
     “Initial Termination Date” means January 30, 2009.
     Sections 2.1(a) and 2.1(a)(i), The Initial Loans, of the Credit Agreement
are hereby deleted in their entirety and replaced with the following:
(a) The Initial Loans. On or after the Closing Date and on or before the
Drawdown Termination Date, Lender agrees to advance to Borrower up to
$10,700,000 (collectively, the “Initial Loans”) to be applied as follows:
(i) $9,559,566.40 used for D&A Operations described on Schedule 2.1(a) attached
hereto, including reimbursement to Borrower for expenses incurred by Borrower
prior to the disbursement of the Initial Loans in connection with such D&A
Operations (the “Initial Committed D&A Operations”); provided that such
Schedule 2.1(a) may be amended, restated, or supplemented by mutual agreement of
Borrower and Lender;
     Sections 2.6(b), 2.6(b)(i) and 2.6(b)(ii) of the Credit Agreement are
hereby deleted in their entirety and replaced with the following:
(b) From the Closing Date through the Initial Termination Date,
(i) accrued and unpaid interest shall be due and payable on each Repayment Date;
provided that (A) the amount of interest that would accrue at a rate equal to

 



--------------------------------------------------------------------------------



 



the Pay Rate shall be paid in immediately available funds and all Net Revenue
shall be applied first to pay Expenses and then to pay such interest, and
(B) prior to August 1, 2008, all additional accrued and unpaid interest shall be
capitalized so that it is added to and becomes part of the principal under the
Note, and
(ii) prior to August 1, 2008, if the amount of Net Revenue for any month is not
sufficient to pay that portion of the accrued and unpaid interest payable in
immediately available funds, the amount of such excess accrued and unpaid
interest shall be capitalized so that it is added to and becomes a part of the
principal under the Note.
     Section 2.9, Optional Extension of Loan Termination Date, is hereby amended
by changing the Extended Termination Date to January 30, 2013.
     Section 8.4(c) is hereby deleted in its entirety and replaced with the
following:
After the Closing Date and thereafter so long as the Obligations remain
outstanding (other than the obligations under any Royalty Interest Conveyance),
Borrower shall grant to Lender a royalty interest in and to Fee Interests and an
overriding royalty interest in and to Leasehold Interests covering such
interests, in each case, acquired after the Closing Date equal to one percent
(1.0%) of 8/8ths (for Leasehold Interests, proportionately reduced to Borrower’s
Working Interest).
     2. Conditions. This Amendment shall be effective once each of the following
have been delivered to Lender:
     (a) this Amendment executed by Borrower and Lender; and
     (b) such other documents as Lender may reasonably request.
     3. Representations and Warranties. Borrower represents and warrants to
Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Event of Default has occurred and is continuing. The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment. No investigation by Lender is required
for Lender to rely on the representations and warranties in this Amendment.

 



--------------------------------------------------------------------------------



 



     4. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which
they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
     5. Miscellaneous.
     (a) No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Lender’s right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.
     (b) Form. Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.
     (c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
     (d) Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
     (e) Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
     (f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile or
portable document format (PDF). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender. Lender
may also require that any such

 



--------------------------------------------------------------------------------



 



documents and signatures be confirmed by a manually-signed original; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or PDF document or signature.
     (g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
     (h) Arbitration. Upon the demand of any party to this Amendment, any
dispute shall be resolved by binding arbitration as provided for in Section 12.1
of the Credit Agreement.
     (i) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties. There Are
No Unwritten Oral Agreements among the Parties.
[Signatures appear on the next page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

            BORROWER:

BPI ENERGY, INC.,
a Nevada corporation
      By:   /s/ James G. Azlein         James G. Azlein        President       
LENDER:

GASROCK CAPITAL LLC,
a Delaware limited liability company
      By:   /s/ Marshall Lynn Bass         Marshall Lynn Bass        Principal 
   

Signature Page to the First Amendment to
Advancing Term Credit Agreement

 



--------------------------------------------------------------------------------



 



     Guarantor executes this Amendment for purposes of acknowledging and
agreeing to the Credit Agreement, as amended by this Amendment, and hereby
expressly ratifies and confirms its liability under its Guaranty dated July 27,
2007 executed in favor of Lender and confirms that such liability continues in
full force and effect with respect to the indebtedness of Borrowers covered by
the Credit Agreement, as amended by this Amendment, as same may be further
restated, amended, modified, renewed, or rearranged from time to time.

            BPI ENERGY HOLDINGS, INC.
a British Columbia corporation
      By:   /s/ James G. Azlein         James G. Azlein        President and
Chief Executive Officer     

 